Case 2:17-cv-00152-GJQ-MV ECF No. 120 filed 11/18/19 PageID.1546 Page 1 of 7



                               UNITED STATES DISTRICT COURT
                           FOR THE WESTERN DISTRICT OF MICHIGAN
                                    NORTHERN DIVISION



    MICHELLE MARIE LEFEBRE,
    PERSONAL REPRESENTATIVE OF
    THE ESTATE OF SHELLSEA BLAIR
    LEFEBRE-SCHIEL,
                                                                                  Case No. 2:17-CV-152
                   Plaintiff,
                                                                                  HON. GORDON J. QUIST
    v.

    REMINGTON ARMS COMPANY, LLC,

                 Defendant.
    ___________________________________/


         OPINION AND ORDER GRANTING DEFENDANT’S MOTION TO EXCLUDE
          PLAINTIFF’S LIABILITY EXPERTS AND FOR SUMMARY JUDGMENT

          Plaintiff, Michelle Marie Lefebre, sued Defendant, Remington Arms Company, LLC,

alleging that Defendant’s XMP Model 700 rifle had a manufacturing defect that caused the

accidental death of her daughter. Defendant argues that Plaintiff’s proffered liability experts,

gunsmiths Tommy Burttschell and Don White, cannot properly offer opinion testimony that excess

uncured or “sticky” Loctite 660 in the rifle’s trigger mechanism caused the rifle to fire without a

trigger pull, and that, without expert testimony to establish causation, Defendant is entitled to

summary judgment. (ECF No. 104.) Plaintiff responds that her experts’ testimony is admissible,

and thus there is a genuine issue of material fact regarding causation. 1 (ECF No. 110.) Having



1
  Plaintiff filed her response to Defendant’s motion on August 29, 2019, nearly two weeks past the deadline for
submission of the response. See W.D. Mich. LCivR 7.2(c) (requiring a party opposing a dispositive motion to file a
responsive brief within 28 days). Despite the untimely filing, the Court has considered Plaintiff’s response. However,
the Court declines to grant oral argument at Plaintiff’s request because of the untimely filing and because the motion
can be resolved on the briefing.
Case 2:17-cv-00152-GJQ-MV ECF No. 120 filed 11/18/19 PageID.1547 Page 2 of 7



considered the parties’ arguments, the Court finds that the testimony of Plaintiff’s experts does not

satisfy the requirements of Federal Rule of Evidence 702 and Daubert v. Merrell Dow

Pharmaceuticals, Inc., 509 U.S. 579, 113 S. Ct. 2786 (1993). As such, there remains no genuine

issue of material fact regarding causation, and Defendant is entitled to judgment as a matter of law.

                                         I. BACKGROUND

       The tragic shooting that killed Shellsea Lefebre occurred the morning of September 21,

2014, on Drummond Island in Michigan’s Upper Peninsula. That morning, Shellsea’s father, Jose

Lefebre, was “road hunting” (hunting from his vehicle). At some point, he loaded a cartridge into

the chamber of the rifle before he placed the rifle in the front passenger side compartment of his

truck, but he does not recall whether the safety was in the “ON” or “OFF” position. (Lefebre Dep.,

ECF No. 104-6 at PageID.1082, 1088.) Later that morning, Jose picked up Shellsea and two

friends, Nathan Ernst and his sister, Sarah, to drive into town for lunch. Shellsea sat in the back

seat behind Jose, Nathan sat in the front passenger seat, and Sarah sat behind Nathan. (Ernst Dep.,

ECF No. 104-7 at PageID.1090.) When Nathan sat down, the rifle was between his left leg and

the center console, pointing toward the back seat, and the front passenger compartment was

cluttered with a backpack, phone chargers, and various hunting items. (Id. at PageID.1091.)

       About five minutes into the drive, the rifle fired unexpectedly, striking Shellsea and killing

her instantly. When the rifle discharged, Jose was driving and reaching for something on the floor

near Nathan’s legs. Jose claims that he was not touching the rifle when it discharged, and he does

not remember whether the truck hit a bump in the road at the time of discharge. (Lefebre Dep.,

ECF No. 104-6 at PageID.1085-86.) He has no explanation for why the safety was in the “OFF”

position when the rifle discharged. (Id. at PageID.1087.) Jose cannot explain how or why the rifle

discharged as it did.



                                                 2
Case 2:17-cv-00152-GJQ-MV ECF No. 120 filed 11/18/19 PageID.1548 Page 3 of 7



       Plaintiff’s experts opine that excess uncured Loctite 660 in the trigger mechanism caused

the rifle to fire without a trigger pull when the safety was in the “OFF” position. In April 2014,

Remington recalled XMP Model 700 rifles because it determined that some XMP trigger

mechanisms could have excess, uncured Loctite 660, which could, under certain circumstances,

cause the rifle to discharge accidentally. However, Remington maintains that the subject rifle did

not have this defect.

                              II. SUMMARY JUDGMENT STANDARD

       Summary judgment “shall” be granted “if the movant shows that there is no genuine

dispute as to any material fact and the movant is entitled to judgment as a matter of law.” Fed. R.

Civ. P. 56(a). A party moving for summary judgment can satisfy its burden by demonstrating “that

the respondent, having had sufficient opportunity for discovery, has no evidence to support an

essential element of his or her case.” Minadeo v. ICI Paints, 398 F.3d 751, 761 (6th Cir. 2005).

Once the moving party demonstrates that “there is an absence of evidence to support the

nonmoving party’s case,” the non-moving party “must identify specific facts that can be

established by admissible evidence, which demonstrate a genuine issue for trial.” Amini v. Oberlin

Coll., 440 F.3d 350, 357 (6th Cir. 2006).

       While the Court must view the evidence in the light most favorable to the non-moving

party, the party opposing the summary judgment motion “must do more than simply show that

there is some metaphysical doubt as to the material facts.” Id. The existence of a mere “scintilla

of evidence” in support of the non-moving party’s position is insufficient. Daniels v. Woodside,

396 F.3d 730, 734–35 (6th Cir. 2005). The non-moving party “may not rest upon [his] mere

allegations,” but must instead present “significant probative evidence” establishing that “there is a

genuine issue for trial.” Pack v. Damon Corp., 434 F.3d 810, 813–14 (6th Cir. 2006).



                                                 3
Case 2:17-cv-00152-GJQ-MV ECF No. 120 filed 11/18/19 PageID.1549 Page 4 of 7



                                           III. ANALYSIS

       For expert testimony to be admissible, it must comply with the requirements of Federal

Rule of Evidence 702 and Daubert. Rule 702 provides that:

       A witness who is qualified as an expert by knowledge, skill, experience, training,
       or education may testify in the form of an opinion or otherwise if:

       (a) the expert’s scientific, technical, or other specialized knowledge will help the
       trier of fact to understand the evidence or to determine a fact in issue;

       (b) the testimony is based on sufficient facts or data;

       (c) the testimony is the product of reliable principles and methods; and

       (d) the expert has reliably applied the principles and methods to the facts of the
       case.

Daubert further requires that the Court engage in a two-part gatekeeping function in determining

the admissibility of expert testimony. First, the Court must find that the testimony is reliable by

“determin[ing] whether the principles and methodology underlying the testimony itself are valid.”

Pride v. BIC Corp., 218 F.3d 566, 577 (6th Cir. 2000). Second, the Court must determine that the

expert’s testimony will assist the trier of fact. The “scientific testimony must ‘fit’ the facts of the

case, that is, there must be a connection between the scientific research or test result being offered

and the disputed factual issues in the case in which the expert will testify.” Id. at 578.

       Here, Plaintiff’s proffered expert testimony does not pass muster. While Burttschell and

White may be experienced gunsmiths, they are not qualified to opine on the allegedly defective

condition of the subject rifle because they have not engaged in any testing—with the subject rifle

or any other—and they have no knowledge of, or experience with, bonding agents like Loctite

660. “The issue with regard to expert testimony is not the qualifications of a witness in the abstract,

but whether those qualifications provide a foundation for a witness to answer a specific question.”

Berry v. City of Detroit, 25 F.3d 1342, 1351 (6th Cir. 1994). The specific question in this case is

                                                  4
Case 2:17-cv-00152-GJQ-MV ECF No. 120 filed 11/18/19 PageID.1550 Page 5 of 7



whether “sticky,” uncured Loctite 660 caused the subject rifle to fire without a trigger pull, and

neither of Plaintiff’s experts is qualified to answer that question.

        Burttschell testified that he has not tested Loctite 660 or its properties; he has not tested

nor is he aware of any testing to determine the conditions under which Loctite 660 could cause a

rifle to fire without a trigger pull; he does not know whether Loctite 660 can get “stickier” over

time; and he does not know what effect MolyKote (the curing agent) has on Loctite 660.

(Burttschell Dep., ECF No. 104-3 at PageID.977, 984-85.)

        Similarly, White has no experience with Loctite 660 and no specialized knowledge of its

properties; he has never used Loctite 660 or MolyKote; he has never conducted any testing of

Loctite 660; he has no basis to determine whether the material found on the trigger face of the

subject rifle was cured or uncured Loctite 660; and he cannot differentiate between Loctite 660

and MolyKote, two completely different substances.               (White Dep., ECF No. 104-5 at

PageID.1027-28, 1044, 1054, 1060-61.)

        Post-accident testing by Michigan State Police (MSP) and defense expert, Derek Watkins,

could not duplicate the alleged defect. White cannot recall having ever seen the subject rifle but

confirms that he has never tested the subject rifle. Burttschell tested the rifle but found that it fired

only as intended—with a trigger pull while the safety was in the “OFF” position. Thus, in testing,

the rifle has never fired as alleged by Plaintiff, and Plaintiff’s experts cannot say whether the

subject rifle had any uncured Loctite 660.

        Because there is no factual basis for Plaintiff’s experts to testify that uncured Loctite 660

caused the subject rifle to fire without a trigger pull, their opinions on causation are inadmissible.

Rose v. Truck Centers, Inc., 388 F. App’x 528, 535 (6th Cir. 2010) (“An expert’s conclusions

regarding causation must have an established factual basis and cannot be premised on mere



                                                   5
Case 2:17-cv-00152-GJQ-MV ECF No. 120 filed 11/18/19 PageID.1551 Page 6 of 7



suppositions.”) See also Tamraz v. Lincoln Elec. Co., 620 F.3d 665, 671 (6th Cir. 2010) (finding

that expert testimony regarding what testing the expert might have done was not enough to render

his causation opinion admissible when the expert could not testify to testing he had actually done);

Dow v. Rheem Mfg. Co., 527 F. App’x 434, 438 (6th Cir. 2013) (excluding expert testimony when

expert did not conduct any testing to determine whether the condition could happen, let alone

whether the condition happened in that instance).

       Without expert testimony to establish causation—an essential element to all of Plaintiff’s

claims—summary judgment is appropriate. See Avendt v. Covidien Inc., 262 F. Supp. 3d 493, 532

(E.D. Mich. 2017) (granting summary judgment to the defendant when the plaintiff could not

provide admissible expert testimony on causation); Green v. Jerome-Duncan Ford, Inc., 195 Mich.

App. 493, 500, 491 N.W.2d 243, 247 (1992) (granting summary disposition to the defendant when

the plaintiff could not offer expert testimony that the product was defective when it left defendant’s

control). Plaintiff argues that “[i]f the jury accepts [Jose] and [Nathan]’s testimony that the gun

fired with no one touching it, intermittent precipitous trigger/sear engagement caused by excess

Loctite 660 is the compelling explanation.” (Pl. Resp., ECF No. 110 at PageID.1332.) However,

neither Jose nor Nathan, as lay witnesses, can offer testimony regarding Loctite 660. See Fed. R.

Evid. 701 (limiting lay witness testimony to opinions “rationally based on the witness’s

perception” and “not based on scientific, technical, or other specialized knowledge within the

scope of Rule 702”). Thus, there is no witness that can make the connection between Loctite 660

and the discharge of the subject rifle, and, therefore, Plaintiff cannot establish causation.

                                         IV. CONCLUSION

       For the above reasons, Defendant’s Motion to Exclude the Testimony and Opinions of

Plaintiff’s Liability Experts and Incorporated Motion for Summary Judgment (ECF No. 104) is



                                                  6
Case 2:17-cv-00152-GJQ-MV ECF No. 120 filed 11/18/19 PageID.1552 Page 7 of 7



GRANTED. Plaintiff’s claims are DISMISSED WITH PREJUDICE. This case is concluded,

and a separate judgment will enter.

       IT IS SO ORDERED.



Dated: November 18, 2019                           /s/ Gordon J. Quist
                                                  GORDON J. QUIST
                                            UNITED STATES DISTRICT JUDGE




                                       7
